                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                         CASE NO.: 2:21-cr-25-SPC-NPM

FRANCISCO ALONZO-GARCIA


                                 ORDER

      Under the Court’s Administrative Order, Case No. 8:20-mc-25 (Doc. 1),

which implements the Coronavirus Aid, Relief, and Economic Security Act

(“CARES”), the Court may conduct the sentencing hearing by video

conferencing with Defendant FRANCISCO ALONZO-GARCIA’S consent

after he confers with counsel.

      Accordingly, it is

      ORDERED:

      (1) On or before June 4, 2021 at NOON, counsel for Defendant

         FRANCISCO ALONZO-GARCIA must file a written notice

         advising the Court:

            a. whether Defendant, after consulting with defense counsel,

               consents to proceed with the sentencing hearing by video

               conferencing and by telephone if video is not reasonably

               available;
            b. why delaying the sentencing will result in serious harm to the

               interests of justice; and

            c. the Government’s position on a videoconference sentencing

               hearing.

      (2) If Defendant’s counsel advises that Defendant consents to proceed

         with the hearing by video conferencing, the Clerk is DIRECTED to

         notice the hearing and provide all hearing participants with

         instructions for joining the hearing.

      (3) The Court will address the specific findings required by the CARES

         Act at the video conference sentencing hearing.

      DONE AND ORDERED in Fort Myers, Florida on May 19, 2021.




Copies: All counsel of record




                                           2
